April 8, 1950

Hon. George B, Butler, Chairman
Board of Insurance Commlssioaers
awtin,  Texas                opinion Ro. v-1042.
                             Re: The correct annual
                                 license fee from
                                 agents of county
                                 mutual fire insur-
Dear Hr. Butler:                 ante companies.
          You have asked for the opinion of this office
on the following:
         Wonse Bill 616 enaoted by the 51st Leg-
    islature in 1949 amends Vernon's Artfole
    5068b, increasing the annual license fee to
    be paid by agents therein described il~ca One
    Dollar to Two Dollars.
         "It is the Departmental view that House
    Bill 616 did not affect the One Dollar fee
    for agents of county mutual fire insurance
    oompanies presorlbed by Set, 2(g), House Bill
    155, enaoted by the 50th Legislature in 1947,
    and that the liaense fee for suoh agents re-
    mains at One Dollar. ~!Cheenalosed copy of
    an inter-offioememorandum in that respect
    sets out the reasons for this concInslon,
          Will ;KOUplease confirm or correct us
     as to,this?
          Article 486Oa-20, V.C.S., wasenacted by Aets
45th Leg,, R.S. 1937, ch.99, p-184, to regulate county
mutual insurance companies insuring against loss OP dam-
age by fire, lightning, gas explosion, theft, windstorm
and hail, and for all or either of such purposes. Sea-
tion 23 thereof exempted county mutual insurance com-
panies from the operation of all insurance laws of this
State except as otherwise specificallyprovided in Art-
icle $86Oa-200 Ho provision for annual license fees was
made for agents. Section 2a(g) was added by Acts 50th
Leg., 1947 (H.B. 155), ch.367, 886.1, p.739, providing:
Ron. George B. Butler, page 2   (V-1042)


          "Suoh ocPPpanyshall also file vLth the
     Board, and secure license for, cash of its
     agents, OF solicitors, on payment of li-
     cense'fee of One Dollar7 $1) foreach agent
     or solicitor under the provlsiona of Article
     5068b.v
No subsequent amendmentshave been specificallyadded to
the above section of Article 486oaao,, nor has reference
been made to any other article.
          At the time of the above 1947 enaotment,Art-
icle 5068b, V&.9., set out prooeduma for licensing
agents to solioit or write life, health and accident in-
suranoe in Texas. Certain duties uere imposed upon and
authorityvas granted the Board of Insuranoe Commission-
em in issuing, mneting and cancelling lloenaes of a-
gents. Section 7 provided for an annual fee of One ($l.-
00) Dollar to be paid by every agent of fife, health and
aocldent insuranae companies. No reference was made to
fire lnauranoe companies, nor to county mutual fillsin-
surance companies.
          Se&ion 7 of Article 5068b was amended by R.
B. 616, Acts 51st Leg., R.3. 1949, ah. 204, aec.1, p*
384, to provide for the lncmase of the agent's annual
lioense fee from One ($1.00) Dollar to Tao ($2.00)Dol-
lars. Ho other portion of the article was changed. IJo
express intent of the Legislature IS to bs found whemby
this section, as amended, would appl to agents' lioense
fees under Seation 2a(g) of Article t86Oa-20.
          The question neoessary to be answered Is the
meaning attaahed to the mferenae to Artlole 5068b oon-
tained in Seotlon 2a(g) of Artiale 486Oa-20. It is our
opinion that it was the intent of the Legislature, in
providing for agents' lioense fees, for county mutualfim
insurance companies to be guided by the provisions of Art-
iole 50681,immly as to prwedum, I.e., "under the pro-
visions of Artlele 5068b." It is our opinion that the
incmase in fee, provided by the 1949 smendment of Seo-
tion 7, Artiole 5068b, did not amend the amount t$re;i;
provided in Seotion 2a(g) of Article 4860a-20.
ute of specific mfemnoe incorporatesthe provisions m-
fermd to from the statute as of the time of adoption
without subsequent amendments, unless the Legislatumhaa
expressly or by strong implloationshown its Intention
to inoorporate subsequent amendmentswith the statute.
Eon. George B. Butler, page 3   (V-1042)


In the absence of such intention,subsequent amendment
of the referred statute will have no effeot on the re-
ference statute." 2 Sutherland Statutory ConstructIon
(3rd Rd. 1943), Sec. 5208, p. 548-549, oiting Trimmier
v. Carlton, 116 Tex. 572, 296 S.W. 1070 (1927). In our
  ii     the Legislature in 1949 did not find it neaes-
s"E$ z?disturb the One (         Dollar fee required by
Section 2a(g) of article            for agents of county
mutual flm insurance companies; it changed only the
amount for agents of life, health and aooident lnsuranoe
oompanies.


          The annual lioense fee for agents of
     oount mutual fire insurance companies is
     One ( 1.00) Dollar. Seotion 2a(g), arti-
     ole 4H 6oa-20, V.C.S.
                                   Yoluw very truly,
                                     PRICE DARIRL
APPROVRD:                          Attorney General
Red loDaniel
State Affairs Division
                                   BY   ti %$fL
Charles D. Mathews                      V.F. T ylor
Executive assistant                       assistant
VFT:ti:jmo:mw